ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing and clarify our original opinion.
We affirm the denial of appellant’s motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. However, we remand to the trial court to vacate on the record the original judgment and sentence entered in this cause on November 1, 1994. The appellant had moved to withdraw his original plea in this case by motion for postconviction relief filed in 1995, which the State stipulated to and the trial court agreed to. Thereafter, also pursuant to appellant’s agreement, the trial court then accepted a new plea of no contest to the charge and later sentenced appellant. Through ministerial oversight a written order of vacation of the original judgment and sentence was not entered by the trial court, even though the plea colloquy clearly shows what transpired. On remand, the trial court should enter an order vacating the original judgment and sentence pursuant to the rule 3.850 motion directed to the original plea and judgment.
WARNER, POLEN and GROSS, JJ., concur.